DETAILED ACTION
	Claims 1-6 are under current examination.
	The elected species are: type I transmembrane fusion protein; an allergen; a coiled-coil domain from the GCN4 transcription factor; and the domain for anchoring the fusion protein in the plasma membrane is the anchoring sequence of the H5N1 influenza virus H5 HA as set forth by SEQ ID NO: 26.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/11/2021.
Applicant's election with traverse of Groups B-D in the reply filed on 2/11/2021 is acknowledged.  The traversal is on the ground(s) that Group B should be examined for they pertain to nucleic acids encoding the fusion protein and host cell comprising such nucleic acid. Applicant goes on to contend that Groups C and D are also similarly related and should be considered.  This is not found persuasive because Group B is directed to nucleic acids which require a different search of different databases; further, sequences comprising nucleotides possess different structures than sequence comprising amino acids and the different structures are correlated to different functional .
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the following (in part): the H5N1 influenza virus H5 hemagglutinin (SEQ ID NO: 26)…..
It is unclear how the language in the parentheses should be interpreted and if SEQ ID NO: 26 is merely an example or not. 
The Office suggests amending the claim by removing all of the parentheses and clearly indicating that the sequence of the H5 hemagglutinin is set forth by SEQ ID NO: 26 and the sequence of the PDLP1 protein is set forth by SEQ ID NO: 31. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (BioMed Res International, 2013-cited by the IDS).
The claims are directed to (in part): a VLP comprising an envelope consisting of a plasma membrane of which at least one portion is typical of lipid rafts; and at least one type I or II transmembrane fusion protein anchored in said membrane, said fusion protein comprising the following fragments, successively:
b) a protein or a peptide of interest;
c) a coiled-coil domain or oligomerization sequence, which does not originate from a virus; and
d) a domain for anchoring in the plasma membrane, consisting of a transmembrane segment and cytosolic segment, preferably a domain for anchoring in a 
See p. 4 for Figure 1(a) depicting a fusion protein comprising tM2e (as a protein of interest), tGCN4 and HA TM and CT as well as a VLP comprising said fusion protein, a lipid membrane and M1 protein. Note that both the protein of interest and the GCN4 components are exposed at the surface of the VLP.
Claims 1 and 5 are not free of the prior art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (BioMed Res International, 2013-cited by the IDS) as applied to claims 1 and 5 above, and further in view of PGPUB 20120052082 (Compans-cited by the IDS), US Patent 9856489 (“Gomord”-see attached form 892), WO2007027640 (“Birkett”-see attached form 892); and WO2012054907 (“Gonzalez-Hernandez”-see attached form 892).
Wang teaches a fusion protein comprising tM2e (as a protein of interest), tGCN4 and HA TM and CT as well as a VLP comprising said fusion protein, a lipid membrane and M1 protein. Note that both the protein of interest and the GCN4 components are exposed at the surface of the VLP. Thus, Wang meets the limitations of claims 1 and 5.
Wang does not explicitly teach a linker between fragments b) and c) and/or c) and d) (claim 2); wherein the protein of interest is an allergen, the coiled-coil domain is chosen from the sequence set forth by SEQ ID NO: 30 and the anchoring sequence is derived from the H5N1 HA as set forth by SEQ ID NO: 26 (claims 3, 4 and 6).
Compans is cited for teaching the use of a linker in a fusion protein in order to preserve some minimum distance or other spatial relationship between proteins in a fusion protein; see para. 66. The inventor teaches that a flexible linker, as an example, allows the connecting polypeptides to freely twist and rotate through space; see para. 66.

Birkett is cited for teaching the sequence set forth by instant SEQ ID NO: 30; see SEQ ID NO: 27 of this document. See p. 10-11 for describing GCN4 and mutated forms thereof which can form dimers, trimers and tetramers. Birkett provides that the addition of such proteins substantially improves the stability of VLPs; see p. 14, bottom.
Gonzalez-Hernandez is cited for teaching H5 proteins, including that set forth by instant SEQ ID NO: 26; see SEQ ID NO: 53 of this document. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate linkers between the different protein elements of Wang’s fusion protein used in the VLP. One would have been motivated to do so for the gain of optimizing the spatial properties of connecting proteins, including reducing steric hindrance. As taught by Compans, one would be motivated to incorporate a flexible linker wherein the connecting proteins can freely twist and rotate through space. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to substitute the M2e antigen of Wang’s fusion for an allergen. One would have been motivated to do so for the gain of producing a VLP which induces an immune response to the allergen in a subject.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different stabilizing GCN4 sequences in the fusion protein of Wang’s VLP, including the GCN4 sequence set forth by SEQ ID NO: 30. One would have been 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use different HA anchoring domains from different influenza subtypes, including that set forth by instant SEQ ID NO: 26. One would have been motivated to use an equivalent substitute for the anchoring domain of the fusion protein of Wang’s VLP given that such proteins are well-characterized in prior art.  
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and/or commonly used as evidenced by the prior art; for example, the production of VLPs comprising a GCN4 sequence, the incorporation of a protein of interest wherein the sequence is known, including allergens, using a specific sequence of HA as an anchoring domain, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648